Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This non-final office action is in response to the application filed 2/5/2015.
Claims 1-5, 7-17, 19, and 20 are pending. Claims 1, 8, and 16 are independent claims.  Claims 1, 2, 8, 9, 12, 14, 16, and 17 are amended.

Claim Objections
Claims 14 are objected to because of the following informalities:  

In claim 14, line 9, states “configuration being based information” The examiner recommends “configuration being based “on” or “upon” information.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Neil (20060036941) in view of Lanfranchi (20130346548) in further view of Grinstein (20070079384) in further view of Abeln (20120054496) in view of Joly (20050257244) 


Regarding claim 1, Neil teaches a method comprising:  receiving a request for a web page of a mobile web application, the request originating from a requesting mobile device; (0006, discloses a mobile client for a server side application and 0012, discloses presenting an application by virtual machine software at a mobile device and 0058-0059 and Fig. 2, discloses a request between a device 10 and application server 70) selecting, responsive to the request, (0059, discloses requests from the device and data sources for devices) a stored configuration associated with said web application retrieved from said plurality of stored configurations, (Fig. 3, discloses multiple devices with different configurations and 0053, discloses querying the device type and adding the appropriate user interface description 48a or 48b for the configuration of the device 10 or device 30) the selection of the stored configuration being based upon information associated with the requesting device,  (0053, discloses querying the device type and adding the appropriate user interface description 48a and 0305, discloses querying a user interface definition file is queried in the middleware server database for the selected application) wherein the information associated with the requesting device includes a type of the requesting mobile device, (0053, discloses querying the device type to find the wherein the information associated with the requesting device is obtained from the mobile web application via middleware configured to interact with the mobile web application, (Fig. 2 and 0053, discloses a middleware server 44 composes application definition file by querying the device type and adding an appropriate user interface description) defining, at the middleware, code responsive to the one or more content artifacts that describes how the one or more content artifacts should be formatted on the mobile device for said mobile web application; (0049, discloses locally storing data associated with a device operating system 62 and Fig. 3 and 0051, discloses an application definition file 28 for a given device 10 to display the user interface definition 48 (Fig. 6) Fig. 3, discloses different devices 1 and 2 where middleware composes definitions and 0053 and 0180, discloses defining the format of data  The examiner interprets the user interface as an artifact that is formatted according to the application definition file (code)) 
Neil fails to teach and at least one selected from the group comprising: a user associated with the requesting mobile device, one of a plurality of security levels associated with the requesting mobile device and the user associated with the requesting mobile device, wherein the stored configuration comprises an indication of a respective set of one or more content artifacts to be rendered from a plurality of content artifacts; 
Lanfranchi teaches and at least one selected from the group comprising: a user associated with the requesting mobile device, one of a plurality of security levels associated with the requesting mobile device and the user associated with the requesting mobile device, (0036, discloses management policies to be enforced  wherein the stored configuration (0036, discloses a repository that stores configurations of each mobile device) comprises an indication (0036, discloses configuration information indicates which management policies to be enforced where the management policies indicate the artifact for download) of a respective set of one or more content artifacts to be rendered from a plurality of content artifacts; (0036, discloses downloading one or more artifacts stored in a repository and 0049, discloses applying the artifact to the device) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Neil to incorporate the teachings of Lanfranchi.  Doing so would allow the artifact to be displayed on the user’s mobile device according to the stored configuration settings of the user without analyzing the configuration of the user’s mobile device.
Neil and Lanfranchi fails to teach wherein the mobile web application and the middleware are each separately deployed on a same web server,
Grinstein teaches wherein the mobile web application and the middleware are each separately deployed on a same web server, (0070, discloses middleware co-hosted with one or more applications on an application server separately)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Neil and Lanfranchi to incorporate the teachings of Grinstein.  Doing so would allow increased efficiency using a middleware program to format the application’s interface for the requesting mobile device and the application server to deliver the application ensuring a seamless interaction for the user with the application across multiple types of devices.
Neil, Lanfranchi, and Grinstein fail to teach and wherein the respective set of one or more content artifacts comprises at least one content artifact extant for a non-mobile version of the requested webpage that was previously created within said mobile web application for the web page to be output at a device other than said requesting mobile device; retrieving the one or more content artifacts from a content database; dynamically generating in response to the request, the web page, wherein the web page comprises the one or more content artifacts indicated for the selected stored configuration; and transmitting, to the mobile device for said application, the generated web page containing the one or more content artifacts indicated by the selected stored configuration and the code for the mobile device.  
Abeln teaches and wherein the respective set of one or more content artifacts comprises at least one content artifact extant for a non-mobile version of the requested webpage that was previously created within said mobile web application for the web page to be output at a device other than said requesting mobile device; (0002 and Fig. 1 discloses a server and client over a network using an ERP system. The examiner interprets as a webpage and 0036-0037 and Fig. 4, 405, 415, discloses a table associating artifacts with display targets (mobile and non-mobile other than a requesting device) and discloses receiving a request for a version of an artifact and if the add-in implementation is available or defined for the display target otherwise an error is generated for.) retrieving the one or more content artifacts from a content database; (0013, add-in implementations, or “artifacts” which controls the behavior of the add-in and Figure 1, 110 or 134 (databases) and Figure 5, 540) dynamically generating in response to the request, (Figure 5 and 0037, discloses a request for an add-in) the web page, wherein the web page comprises the one or more content artifacts indicated for the selected stored configuration; (0036, discloses the table with columns which users may or may not access the artifact and user-customizable options column and 0014, discloses the add-in generating the chart for different types of devices (dynamically)) and transmitting, to the mobile device for said application, the generated web page containing the one or more content artifacts indicated by the selected stored configuration (0039, discloses the artifact generating and rendering a chart for display at a client) and the code for the mobile device.  (0039, discloses communicating with server-side logic to retrieve data for display by the client and Fig. 4 and 0036, discloses add-in configurations for mobile and non-mobile display targets for the artifact)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Neil, Lanfranchi, and Grinstein to incorporate the teachings of Abeln.  Doing so would allow the artifact to be optimally displayed according to the requesting device’s capabilities screen and format. 
Neil, Lanfranchi, Grinstein, and Abeln fail to teach wherein each of said plurality of security levels is associated with one user of a plurality of said users or one mobile device of a plurality of said mobile devices, and is also associated with one of said plurality of stored configurations, wherein one or more of said plurality of security levels is created using the middleware, and wherein said association of each of said plurality of security levels with said one user of said plurality of said users or said one mobile device of the plurality of said mobile devices is obtained using the middleware.
Joly teaches wherein each of said plurality of security levels is associated with one user of a plurality of said users (0070, performs creation of users and assignment of roles and privileges where each user has a set of privileges assigned to them) or one mobile device of a plurality of said mobile devices, (0041, discloses pdas and cell phones.  The examiner notes the language of the limitation “or”) and is also associated with one of said plurality of stored configurations, (0059-0063, discloses users that have roles, reviewers, operators where each user has a configuration of operations that can be performed) wherein one or more of said plurality of security levels is created using the middleware, (0069-0070, discloses a middleware tier 330 that comprises a user management module 340 that performs creation of users and assignment of roles and privileges where each user has a set of privileges assigned to them) and wherein said association of each of said plurality of security levels with said one user of said plurality of said users (0019, discloses roles are defined by having a limited set of access privileges and 0070, discloses a set of privileges and roles assigned to a user and 0061-0066, discloses different roles and levels of access to security policies and privileges) or said one mobile device of the plurality of said mobile devices is obtained using the middleware (The examiner notes the language of the limitation “or”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Neil, Grinstein, Lanfranchi, and Abeln to incorporate the teachings of Joly.  Doing so would allow different users to view, download, and install only artifacts with which the user had a security level to view or download artifacts the user was allowed access to. 


Regarding claim 2, Neil, Lanfranchi, Grinstein, Abeln, and Joly teaches the method of claim 1.  Neil teaches the stored configuration is a first stored configuration, (0008, discloses a mobile device configured for using the application by defining text files for the application to display on the device for the interface) receiving a second request for the web page, the second request originating from a second mobile device that is different from the first mobile device; (Fig. 3 and 0059, discloses a request between the devices 10 (multiple devices) and data sources 70 and 0045, discloses data sources 70 as web services for delivering a page of the application. The examiner interprets multiple clients can request the application) selecting, responsive to the second request from the second mobile device, (0059, discloses requests from the device and data sources for devices) a second stored configuration retrieved from said plurality of stored configurations, (Fig. 3, discloses multiple devices with different configurations and 0053, discloses querying the device type and adding the appropriate user interface description 48a or 48b for the configuration of the device 10 or device 30) the selection of the second stored configuration being based upon information associated with the second mobile device, (Fig. 3, discloses multiple devices with different configurations and 0053, discloses querying the device type and adding the appropriate user interface description 48a and 0305, discloses querying a user interface definition file is queried in the middleware server database for the selected application) wherein the information associated with the second mobile device includes a type of the second mobile device (0053, discloses querying the device type to find the appropriate user interface description 48a) wherein the information associated with the second mobile device is obtained from the mobile web application via the middleware, (Fig. 3, discloses composing description files for different devices and 0052, discloses the middleware server 44 has access to the definition 58 that contains a user interface description for each mobile device and 0049, discloses the middleware can query applications that a user with an associated mobile device and receiving and storing data related to the execution of the application) defining, at the middleware, second code responsive to the second set of one or more content artifacts that describes how the second set of one or more content artifacts should be formatted on the second mobile device for said mobile web application; (0074, discloses an application contains user interface items for different applications.  The examiner interprets as a second set of artifacts and 0049, discloses locally storing data associated with a device operating system 62 and Fig. 3 and 0051, discloses an application definition file 28 for a given device 10 to display the user interface definition 48 (Fig. 6) Fig. 3, discloses different devices 1 and 2 where middleware composes definitions and 0053 and 0180, discloses defining the format of data  The examiner interprets the user interface as an artifact that is formatted according to the application definition file (code))
Neil, Lanfranchi, Grinstein, and Joly fails to teach wherein the mobile device is a first mobile device, the one or more content artifacts is a first set of one or more content artifacts, the request is a first request, and the code is a first code, the method further comprising:  retrieving the respective set of the second set of one or more content artifacts from the content server; dynamically generating in response to the second request, the web page, wherein the web page comprises the second set of one or more content artifacts;  and transmitting to the second mobile device the web page containing the second set of one or more content artifacts indicated by the selected second stored configuration and the second code for the second mobile device.
Abeln further teaches wherein the mobile device is a first mobile device, (0002, windows mobile) the one or more content artifacts is a first set of one or more content artifacts, the request is a first request, and the code is a first code, the method further comprising: (0014, “create the logic for exhibiting the functional behavior of the Add-in on different display targets, the vendor generates separate Add-in implementations for different display targets”.  Each artifact (add-in implementation 0006) contains the code.  The vendor will distribute multiple add-ins with multiple “implementations" because they are a vendor.  The examiner interprets as a first request for an artifact with first code for a first target display) retrieving the respective set of the second set of one or more content artifacts from the content server; (Figures 1 and 3) dynamically generating in response to the second request, the web page, (Figure 5 and 0037, discloses a request for an add-in) wherein the web page comprises the second set of one or more content artifacts;  (Fig. 4, discloses ) and transmitting to the second mobile device the web page containing the second set of one or more content artifacts indicated by the selected second stored configuration (0039, discloses the artifact generating and rendering a chart for display at a client) and the second code for the second mobile device. (0039, discloses communicating with server-side logic to retrieve data for display by the client and Fig. 4 and 0036, discloses add-in configurations for mobile and non-mobile display targets for the artifact)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Neil, Lanfranchi, Grinstein, and Joly to incorporate the teachings of Abeln.  Doing so would allow the artifact to be optimally displayed according to the requesting device’s capabilities screen and format. 
Neil, Grinstein, Abeln, and Joly fails to teach and at least one selected from the group comprising: a user associated with the second mobile device, one security level assigned to the second mobile device, and one security level assigned to the user associated with the second mobile device, wherein the second stored configuration comprises an indication of a respective set of a second set of one or more content artifacts to be rendered from the plurality of content artifacts, wherein the second set of one or more content artifacts is different from the first set of one or more content artifacts; 
Lanfranchi teaches and at least one selected from the group comprising: a user associated with the second mobile device, one security level assigned to the second mobile device, (0036, discloses management policies 310 and security rules   and one security level assigned to the user associated with the second mobile device, wherein (0054, discloses mobile devices of any type and controlling the mobile device according to the device's current configuration and 0036, discloses management policy 310 defines one or more conditions to be fulfilled by the mobile device to be compliant with the policy and one or more actions that are to be executed on the device and further describes security rules to be implemented and enforcing the management policy.  The examiner interprets as different types of mobile devices run on different operating systems where the configuration is selected based on the operating system of the device according to the security level of the device) the second stored configuration (0036, discloses a repository that stores configurations of each mobile device) comprises an indication (0036, discloses configuration information indicates which management policies to be enforced where the management policies indicate the artifact for download) of a respective set of a second set of one or more content artifacts to be rendered from the plurality of content artifacts, (0036, discloses downloading one or more artifacts stored in a repository and 0049, discloses applying the artifact to the device) wherein the second set of one or more content artifacts is different from the first set of one or more content artifacts; (0036, describes different types of artifacts that are downloaded based on a user’s software) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the teachings of Neil, Grinstein, Abeln, and Joly to incorporate the teachings of Lanfranchi.  Doing so would allow the artifact to be displayed on the user’s mobile device according to the stored configuration settings of the user analyzing the configuration of the user’s mobile device and according to the security rules of the device.


Regarding claim 3, Neil, Lanfranchi, Grinstein, Abeln, and Joly teaches the method of claim 2.  
Neil, Lanfranchi, Grinstein, Abeln, and Joly teaches wherein the second code describes a different format than then first code.
Abeln further teaches wherein the second code describes a different format than then first code.  (0003, “target-specific Add-in implementations, or "artifacts," and 0002, discusses several different display targets which require different add-in implementations. The examiner notes the second mobile device “display target” that requests the artifact most likely would not have the same display characteristics as the first mobile device (but this is possible if all employees at the company are distributed the same mobile phone) and require a different add-in implementation format (code) for the unique display size).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Neil, Lanfranchi, Grinstein, and Joly to incorporate the teachings of Abeln.  Doing so would allow the artifact to be optimally displayed according to the requesting device’s capabilities screen and format. 


Regarding claim 4. Neil, Lanfranchi, Grinstein, Abeln, and Joly teaches the method of claim 2. 
Neil, Lanfranchi, Grinstein, and Joly teaches wherein the second code describes the same format as the first code.
 Abeln further teaches wherein the second code describes the same format as the first code. (The purpose of the add-in implementation is to define the format for the target-specific device. Each target-specific device has a unique format.  (0013, and 0014, “create the logic for exhibiting the functional behavior of the Add-in on different display targets, the vendor generates separate Add-in implementations for different display targets” and 0014, “each Add-in implementation specifying a different user interface behavior” and 0014, one device has xp and one device has Microsoft windows.  0013, describes showing a chart depending on display size.  If two devices have the same display size or format the second code should describe the same display size or format)  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Neil, Lanfranchi, Grinstein, and Joly to incorporate the teachings of Abeln.  Doing so would allow the artifact to be optimally displayed according to the requesting device’s capabilities screen and format. 


Regarding claim 5, Neil, Lanfranchi, Grinstein, Abeln, and Joly teaches the method of claim 1.  
Neil, Lanfranchi, Grinstein, Abeln, and Joly wherein determining one or more content artifacts to be rendered responsive to the web page request comprises: determining a user associated with the mobile device; and determining one or more content artifacts associated with the user.
Abeln further teaches wherein determining one or more content artifacts to be rendered responsive to the web page request comprises: (0003) determining a user associated with the mobile device; and determining one or more content artifacts associated with the user. (0036, Permission column 420 stores an indication of the permission information for the artifact, such as which users or groups of users may or may not access the artifact and the extent of a user's access to the artifact.  0003, “whether the requesting user has permission to use the Add-in” The user enters some identifying information on their mobile device indicating they have permission to access the add-implementation.  The user is associated with the mobile device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Neil, Lanfranchi, Grinstein, and Joly to incorporate the teachings of Abeln.  Doing so would allow the artifact to be optimally displayed according to the requesting device’s capabilities screen and format. 

Regarding claim 21, Neil, Lanfranchi, Grinstein, Abeln, and Joly teach
the method of claim 1. Neil, Lanfranchi, Abeln, and Joly wherein the mobile web application and the middleware are each separately deployed on the same web server at the time the request is made.
Grinstein teaches wherein the mobile web application and the middleware are each separately deployed on the same web server at the time the request is made. (0066, discloses receiving a request for an application and using the middleware to authenticate the user and 0070, discloses middleware and application server co-hosted on the same server) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Neil, Lanfranchi, Abeln, and Joly to incorporate the teachings of Grinstein.  Doing so would allow the user to configure a webpage features and make changes to a mobile website to display the particular artifact efficiently and optimally by using middleware with the correct configuration for the mobile device.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Neil (20060036941) in view of Lanfranchi (20130346548) in further view of Grinstein (20070079384) in further view of Abeln (20120054496) in view of Joly (20050257244) in view of Pospisil (20080281863)


Regarding claim 7, Neil, Lanfranchi, Grinstein, Abeln, and Joly teaches the method of claim 1. Neil, Lanfranchi, Grinstein, Abeln, and Joly fails to teach wherein the code is HTML code.
Pospisil teaches wherein the code is HTML code. (0061, discusses artifacts containing html code)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Neil, Lanfranchi, Grinstein, Abeln, and Joly to incorporate the teachings of Pospisil.  Doing so would allow the artifact to easily be incorporated into an html webpage to display the artifact.

Claims 8-14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (20130174012), Abeln (20120054496), Lanfranchi (20130346548), Neil (20060036941), Grinstein (20070079384) in further view of in view of Joly (20050257244) 

Regarding claim 8, Kwan teaches a method comprising:  receiving a first request for a mobile web page of a mobile web application, the first request originating at a non-mobile device; (Figure 4, 58 and 0026, discloses network applications generating a website for mobile devices and 0051, discloses the request and client 100 and 0002, discloses desktop computers) causing, responsive to the first request, a configuration web page allowing configuration of the mobile web page associated with said mobile web application to be transmitted to the non-mobile device; (0039, “mobile website configuration server 170 includes a mobile 
Kwan fails to teach receiving a second request for the mobile web page, the second request originating at a requesting mobile device; selecting, responsive to the second request, a stored configuration retrieved from a plurality of stored configurations, wherein the stored configuration comprising an indication of a respective set of one or more content artifacts to be rendered from a plurality of content artifacts, and wherein the set of one or more content artifacts further comprising at least one content artifact extant for a non-mobile version of the requested webpage that was previously created within said mobile web application for a web page to be output at a device other than said requesting mobile device; retrieving the respective set of the one or more content artifacts from a content server; dynamically generating in response to the second request, the mobile web page, wherein the mobile web page comprises the one or more content artifacts;  and causing the mobile web page comprising the one or more content artifacts for said mobile web application indicated by the selected stored configuration to be transmitted to the mobile device. 
Abeln teaches receiving a second request for the mobile web page, the second request originating at a requesting mobile device; (0013, discusses display target-specific and cell phone and 0002, discloses ERP software that includes server- selecting, responsive to the second request, a stored configuration retrieved from a plurality of stored configurations, (0003, discloses a request for the add-in by the device and 0021, discloses selecting a display target specific implementation of the device of the add-in. The examiner interprets as multiple devices may request the add-in) wherein the set of one or more content artifacts further comprising at least one content artifact extant for a non-mobile version of the requested webpage that was previously created within said mobile web application for a web page to be output at a device other than said requesting mobile device; (0036-0037 and Fig. 4, 405, 415, discloses a table associating artifacts with displays and discloses receiving a request for a version of an artifact and if the add-in implementation is available or defined for the display target otherwise an error is generated) retrieving the respective set of the one or more content artifacts from a content server; (0013, add-in implementations, or “artifacts” which controls the behavior of the add-in and Figure 1, 110 or 134 (databases) and Figure 5, 540) dynamically generating in response to the second request, (Figure 5 and 0037, discloses a request for an add-in) the mobile web page, wherein the mobile web page comprises the one or more content artifacts; (0036, discloses the table with columns which users may or may not access the artifact and user-customizable options column and 0014, discloses the add-in generating the chart for different types of devices (dynamically))) and causing the mobile web page comprising the one or more content artifacts for said mobile web application indicated by the selected stored configuration to be transmitted to the mobile device.  (0003, discloses distributing the add-in packages and 0039, 0039, discloses the artifact generating and rendering a chart for display at a client using the ERP software)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kwan to incorporate the teachings of Abeln. Doing so would allow the artifact to be displayed on the user’s mobile device according to the stored configuration settings ensuring proper display of the content.
Kwan and Abeln fail to teach at least one selected from the group comprising: a type of the requesting mobile device, a user associated with the requesting mobile device, one of a plurality of security level of the requesting mobile device, and a security levels associated with the requesting mobile device and the user associated with the requesting mobile device, wherein the stored configuration comprising an indication of a respective set of one or more content artifacts to be rendered from a plurality of content artifacts; 
Lanfranchi teaches and at least one selected from the group comprising:  a type of the requesting mobile device, a user associated with the requesting mobile device, one of a plurality of security levels associated with the requesting mobile device (0036, discloses management policies 310 and security rules  that are enforced on a mobile device in order to install artifacts.  The examiner interprets a security level associated with the mobile device) and the user associated with the requesting mobile device, (0054, discloses mobile devices of any type and controlling the mobile device according to the device's current configuration and 0036, discloses management policy 310 defines one or more conditions to be fulfilled by the mobile device to be compliant with the policy and one or more actions that are to be executed on the device and further describes security rules to be implemented and enforcing the management policy.  The examiner interprets as different types of mobile devices run on different operating systems where the configuration is selected based on the operating system of the device according to the security level of the device Further Abeln discloses (0003, discloses requesting user having permission for the add-in for the display target))) wherein the stored configuration (0036, discloses a repository that stores configurations of each mobile device) comprising an indication of a respective set of one or more content artifacts to be rendered from a plurality of content artifacts; (0036, discloses downloading one or more artifacts stored in a repository and 0049, discloses applying the artifact to the device) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kwan and Abeln to incorporate the teachings of Lanfranchi.  Doing so would allow add-ins and the respective functional code, “artifacts” to be distributed to users containing the appropriate configuration implementations adding additional functionality to the webpage.
Kwan, Abeln, and Lanfranchi fails to teach the selection of the stored configuration being based upon information associated with the requesting device, wherein the information associated with the requesting device includes a type of the requesting mobile device, wherein the information associated with the requesting device is obtained from the mobile web application via middleware configured to interact with the mobile web application, defining, at the middleware, code responsive to the one or more content artifacts that describes how the one or more content artifacts should be formatted on the mobile web page;
Neil teaches the selection of the stored configuration being based upon information associated with the requesting device,  (0053, discloses querying the device type and adding the appropriate user interface description 48a and 0305, discloses querying a user interface definition file is queried in the middleware server database for the selected application) wherein the information associated with the requesting device includes a type of the requesting mobile device, (0053, discloses querying the device type to find the appropriate user interface description 48a) wherein the information associated with the requesting device is obtained from the mobile web application via middleware configured to interact with the mobile web application, (0053, discloses a middleware server 44 composes application definition file by querying the device type and adding an appropriate user interface description) defining, at the middleware, code responsive to the one or more content artifacts that describes how the one or more content artifacts should be formatted on the mobile web page; (0049, discloses locally storing data associated with a device operating system 62 and Fig. 3 and 0051, discloses an application definition file 28 for a given device 10 to display the user interface definition 48 (Fig. 6) Fig. 3, discloses different devices 1 and 2 where middleware composes definitions and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kwan, Abeln, and Lanfranchi to incorporate the teachings of Neil.  Doing so would allow the artifact to be displayed on the user’s mobile device according to the stored configuration settings of the user without analyzing the configuration of the user’s mobile device to display an optimized page to the user.
Kwan, Abeln, Lanfranchi, and Neil fails to teach wherein the mobile web application and the middleware are each separately deployed on a same web server,
Grinstein teaches wherein the mobile web application and the middleware are each separately deployed on a same web server, (0070, discloses middleware co-hosted with one or more applications on an application server separately)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kwan, Abeln, Lanfranchi, and Neil to incorporate the teachings of Grinstein.  Doing so would allow increased efficiency using a middleware program to format the application’s interface for the requesting mobile device and the application server to deliver the application ensuring a seamless interaction for the user with the application across multiple types of devices.
Kwan, Abeln, Lanfranchi, Neil, and Grinstein fail to teach wherein each of said plurality of security levels is associated with one user of a plurality of said users or one mobile device of a plurality of said mobile devices, and is also associated with one of said plurality of stored configurations, and wherein one or more of said plurality of security levels is created using the middleware, and wherein said association of each of said plurality of security levels is associated with said one user of said plurality of said users or said one mobile device of the plurality of said mobile devices is obtained using the middleware.
Joly teaches wherein each of said plurality of security levels is associated with one user of a plurality of said users (0070, performs creation of users and assignment of roles and privileges where each user has a set of privileges assigned to them) or one mobile device of a plurality of said mobile devices, (The examiner notes the language of the limitation “or”) and is also associated with one of said plurality of stored configurations, (0059-0063, discloses users that have roles, reviewers, operators where each user has a configuration of operations that can be performed) and wherein one or more of said plurality of security levels is created using the middleware, (0069-0070, discloses a middleware tier 330 that comprises a user management module 340 that performs creation of users and assignment of roles and privileges where each user has a set of privileges assigned to them) and wherein said association of each of said plurality of security levels is associated with said one user of said plurality of said users (0019, discloses roles are defined by having a limited set of access privileges and 0070, discloses a set of privileges and roles assigned to a user and 0061-0066, discloses different roles and levels of access to  or said one mobile device of the plurality of said mobile devices is obtained using the middleware. (The examiner notes the language of the limitation “or”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kwan, Abeln, Lanfranchi, Neil, and Grinstein to incorporate the teachings of Joly.  Doing so would allow different users to view, download, and install only artifacts with which the user had a security level to view or download artifacts the user was allowed access to. 


Regarding claim 9, Kwan, Abeln, Lanfranchi, Neil, Grinstein, and Joly teach the method of claim 8.  Kwan further teaches comprising: receiving two or more configurations from the non-mobile device responsive to the configuration web page, each configuration comprising an indication of the respective set of one or more content artifacts for said mobile web application to be included on the mobile web page; (0026, discloses network based applications and 0101, “allow the user to view and select various different layouts for a given m. web page… graphical user interface also allows a user to add widgets (e.g., social media icons/functionality, maps, hours, etc.) which are automatically configured for mobile sites” and 0044, discusses the website building tool 102 modifying a copy of a selected web page) and causing the configurations to be stored for retrieval when the mobile web page is requested by a mobile device. (0039, “Website assets may be stored in one or more website asset databases 192” and 0044, discusses the website building tool 102 that 

Regarding claim 10, Kwan, Abeln, Lanfranchi, Neil, Grinstein, and Joly teach the method of claim 9.  Kwan further teaches wherein each configuration further comprises a respective one or more users associated with the configuration.  (0026, “user to edit and configure features of a mobile-ready website” 0043, discusses a website creator modifying a website on a user's machine.  The examiner interprets the website is associated with the user as the page is stored on the user's computer and 0046, “website asset database 192 that match the website assets present on the www.  website and to perform additional mobile-specific optimization to generate an initial m. website for the user”)

Regarding claim 11, Kwan, Abeln, Lanfranchi, Neil, Grinstein, and Joly teaches the method of claim 10.  Kwan, Lanfranchi, Neil, Grinstein, and Joly fails to teach determining a user associated with the mobile device and selecting, responsive to the second request, one or more content artifacts to be rendered from a plurality of content artifacts by determining the configuration associated with the user that is associated with the mobile device.
Abeln further teaches comprising: determining a user associated with the mobile device (0002, mobile phone and 0036, Permission column 420 stores an  and selecting, responsive to the second request, (The examiner notes a vendor will receive multiple requests for add-ins) one or more content artifacts to be rendered from a plurality of content artifacts by determining the configuration associated with the user that is associated with the mobile device. (0003, “When a user attempts to invoke an Add-in via the client runtime, the client runtime determines whether the Add-in is available at the user's computer.  If it is not, the client runtime requests the Add-in by sending an indication of the display target associated with the user's computer to, for example, the server executing the server-side business logic.  Upon receiving the request, the server computer determines whether the Add-in is available for the specified display target, and if so, whether the requesting user has permission to use the Add-in. If so, the server computer sends the appropriate artifact in a distributable artifact package”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kwan, Lanfranchi, Neil, Grinstein, and Joly to incorporate the teachings of Abeln.  Doing so would allow add-ins and the respective functional code, “artifacts” to run within the webpage adding additional functionality to the webpage and selecting the correct artifact to be selected for the configuration of the user’s computer.


Regarding claim 12, Kwan, Abeln, Lanfranchi, Neil, Grinstein, and Joly teaches the method of claim 8. 
Kwan, Lanfranchi, Neil, Grinstein, and Joly fails to teach the method further comprising: receiving a third request for the mobile web page, the third request originating at a second mobile device; dynamically generating in response to the third request, the mobile web page, wherein the mobile web page comprises the second set of one or more content artifacts: and causing a mobile web page comprising the second set of one or more content artifacts for said application indicated by the selected second stored configuration to be transmitted to the mobile device.
 Abeln further teaches the method further comprising: receiving a third request for the mobile web page, the third request originating at a second mobile device; (0003, “Add-in vendor” and Figure 1, Vendor 110, the examiner interprets multiple devices are able to access the vendor including multiple times)) dynamically generating in response to the third request, the mobile web page, (Figure 5 and 0037, discloses a request for an add-in) wherein the mobile web page comprises the second set of one or more content artifacts: (0036, discloses the table with columns which users may or may not access the artifact and user-customizable options column and 0014, discloses the add-in generating the chart for different types of devices (dynamically)) and causing the mobile web page comprising the second set of one or more content artifacts for said mobile web application indicated by the selected second stored configuration (0015 and 0035, discloses a software ERP and 0003 and 0013, disclose the interface of the add-in is dependent on the client characteristics) to be transmitted to the mobile device.  (0013, discusses a chart as one example but the examiner notes many other add-ins can be selected)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kwan, Lanfranchi, Neil, Grinstein, and Joly to incorporate the teachings of Abeln.  Doing so would allow add-ins and the respective functional code, “artifacts” to run within the webpage adding additional functionality to the webpage and selecting the correct artifact to be selected for the configuration of the user’s computer.
Kwan, Abeln, Neil, Grinstein, and Joly fail to teach wherein the mobile device is a first mobile device, the stored configuration is a first stored configuration, and the one or more content artifacts are a first set of one or more content artifacts, selecting, responsive to the third request, a second stored configuration retrieved from said plurality of stored configurations, the selection of the stored configuration being based upon information associated with the second mobile device,   and  at least one selected from the group comprising: a user associated with the second mobile device, one security level assigned to the second mobile device, and one security level assigned to the user associated with the second mobile device wherein the second stored configuration comprises an indication of a respective a second set of one or more content artifacts to be rendered from the plurality of content artifacts, wherein the second set is different from the first set
Lanfranchi teaches wherein the mobile device is a first mobile device, (0039, discloses receiving a download request for an artifact) the stored configuration is a first stored configuration, 0036 and Fig. 3, discloses a configuration manager that controls mobile devices 110 and different types of operating systems, patches, or  and the one or more content artifacts are a first set of one or more content artifacts, (0036, discloses downloading one or more artifacts stored in a repository) selecting, responsive to the third request, (0039, discloses receiving a download request for an artifact) a second stored configuration retrieved from said plurality of stored configurations, (0036 and Fig. 3, discloses a configuration manager that controls mobile devices 110 and different types of operating systems, patches, or service packs for each mobile device 110 and using the management policies 310 control the selection of the configuration to be downloaded The examiner interprets multiple devices may request an artifact) the selection of the stored configuration being based upon information associated with the second mobile device,  (0038, discloses selecting the enforcement of policies on a mobile device 110 and downloading information by multiple different mobile devices) and  at least one selected from the group comprising: a user associated with the second mobile device, one security level assigned to the second mobile device, (0036, discloses management policies 310 and security rules  that are enforced on a mobile device in order to install artifacts.  The examiner interprets a security level associated with the mobile device) and one security level assigned to the user associated with the second mobile device (0054, discloses mobile devices of any type and controlling the mobile device according to the device's current configuration and 0036, discloses management policy 310 defines one or more conditions to be fulfilled by the mobile device to be compliant with the policy and one or more actions that are to be executed  wherein the second stored configuration (0036, discloses a repository that stores configurations of each mobile device) comprises an indication (0036, discloses configuration information indicates which management policies to be enforced where the management policies indicate the artifact for download) of a respective a second set of one or more content artifacts to be rendered from the plurality of content artifacts, (0036, discloses downloading one or more artifacts stored in a repository and 0049, discloses applying the artifact to the device) wherein the second set is different from the first set; (0036, describes different types of artifacts that are downloaded based on a user’s software)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kwan, Abeln, Neil, Grinstein, and Joly to incorporate the teachings of Lanfranchi.  Doing so would allow the artifact to be displayed on the user’s mobile device according to the stored configuration settings of the user without analyzing the configuration of the user’s mobile device.
Kwan, Abeln, Lanfranchi, Grinstein, and Joly fails to teach wherein the information associated with the second mobile device includes a type of the second mobile device, wherein the information associated with the second mobile device is obtained from the mobile web application via middleware, 
Neil teaches wherein the information associated with the second mobile device includes a type of the second mobile device, (0053, discloses querying the device type to find the appropriate user interface description 48a) wherein the information associated with the second mobile device is obtained from the mobile web application via middleware, (0053, discloses a middleware server 44 composes application definition file by querying the device type and adding an appropriate user interface description) 
It would have been obvious to one of ordinary skill in the art before the effective filing date before the invention was made to have modified the teachings of Kwan, Abeln, Lanfranchi, Grinstein, and Joly to incorporate the teachings of Neil. Doing so would allow the artifact to be displayed on the user’s mobile device according to the stored configuration settings of the user analyzing the configuration of the user’s mobile device to display the page optimally at the user’s device.


Regarding claim 13, Kwan, Abeln, Lanfranchi, Neil, Grinstein, and Joly teaches the method of claim 8.  
Kwan, Lanfranchi, Neil, Grinstein, and Joly fails to teach comprising: and causing mobile web page comprising the one or more content artifacts formatted according to the code to be transmitted to the mobile device.  	
Abeln further teaches comprising: and causing the mobile web page comprising the one or more content artifacts formatted according to the code to be transmitted to the mobile device.  (Fig. 3, 0007, 0035, discloses generating an add-in for a display target and user-customizable options for the display target.  And 0013, discloses displaying a chart according to the add-in)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kwan, Lanfranchi, Neil, Grinstein, and Joly to incorporate the teachings of Abeln.  Doing so would allow add-ins and the respective functional code, “artifacts” to run within the webpage adding additional functionality to the webpage and selecting the correct artifact to be selected for the configuration of the user’s computer.

Regarding claim 14, Kwan, Abeln, Lanfranchi, Neil, Grinstein, and Joly teaches the method of claim 13. 
Kwan, Lanfranchi, Neil, Grinstein, and Joly fails to teach the method further comprising: receiving a third request for the mobile web page, the third request originating at a second mobile device; dynamically generating in response to the third request, the mobile web page, wherein the mobile web page comprises the second set of one or more content artifacts: defining second code responsive to the one or more content artifacts that described how the second set of one or more content artifacts should be formatted on the mobile web page; and causing a mobile web page comprising the second set of one or more content artifacts for said application indicated by the selected second stored configuration according to the second code to be transmitted to the mobile device.
 Abeln further teaches the method further comprising: receiving a third request for the mobile web page, the third request originating at a second mobile device; (0003, “Add-in vendor” and Figure 1, Vendor 110, the examiner interprets multiple devices are able to access the vendor including multiple times)) dynamically generating in response to the third request, the mobile web page, (Figure 5 and 0037, discloses a request for an add-in) wherein the mobile web page comprises the second set of one or more content artifacts: (0036, discloses the table with columns which users may or may not access the artifact and user-customizable options column and 0014, discloses the add-in generating the chart for different types of devices (dynamically)) and causing the mobile web page comprising the second set of one or more content artifacts for said mobile web application indicated by the selected second stored configuration according to the second code (0003 and 0013, disclose the interface of the add-in is dependent on the client characteristics and 0001, discloses ERP software) to be transmitted to the mobile device.  (0013, discusses a chart as one example but the examiner notes many other add-ins can be selected)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kwan, Lanfranchi, Neil, Grinstein, and Joly to incorporate the teachings of Abeln.  Doing so would allow add-ins and the respective functional code, “artifacts” to run within the webpage adding additional functionality to the webpage and selecting the correct artifact to be selected for the configuration of the user’s computer.
Kwan, Abeln, Lanfranchi, Neil, Grinstein, and Joly fail to teach wherein the mobile device is a first mobile device, the stored configuration is a first stored configuration, the one or more content artifacts are a first set of one or more content artifacts, and the code is first code, and upon at least one selected from the group comprising, a user associated with the second mobile device, one security level assigned to the second mobile device, and one security level assigned to the user associated with the second mobile device, wherein the second stored configuration comprises an indication of a respective a second set of one or more content artifacts to be rendered from the plurality of content artifacts, wherein the second set is different from the first set;
Lanfranchi teaches wherein the mobile device is a first mobile device, (0039, discloses receiving a download request for an artifact) the stored configuration is a first stored configuration, 0036 and Fig. 3, discloses a configuration manager that controls mobile devices 110 and different types of operating systems, patches, or service packs for each mobile device 110 and using the management policies 310 control the selection of the configuration to be downloaded The examiner interprets multiple devices may request an artifact) the one or more content artifacts are a first set of one or more content artifacts, and the code is first code,  (0036, discloses downloading one or more artifacts stored in a repository) and upon at least one selected from the group comprising, a user associated with the second mobile device, one security level assigned to the second mobile device, (0036, discloses management policies 310 and security rules  that are enforced on a mobile device in order to install artifacts.  The examiner interprets a security level associated with the and one security level assigned to the user associated with the second mobile device, (0054, discloses mobile devices of any type and controlling the mobile device according to the device's current configuration and 0036, discloses management policy 310 defines one or more conditions to be fulfilled by the mobile device to be compliant with the policy and one or more actions that are to be executed on the device and further describes security rules to be implemented and enforcing the management policy.  The examiner interprets as different types of mobile devices run on different operating systems where the configuration is selected based on the operating system of the device according to the security level of the device) wherein the second stored configuration (0036, discloses a repository that stores configurations of each mobile device) comprises an indication (0036, discloses configuration information indicates which management policies to be enforced where the management policies indicate the artifact for download) of a respective a second set of one or more content artifacts to be rendered from the plurality of content artifacts, (0036, discloses downloading one or more artifacts stored in a repository and 0049, discloses applying the artifact to the device) wherein the second set is different from the first set; (0036, describes different types of artifacts that are downloaded based on a user’s software)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kwan, Abeln, Neil, Grinstein, and Joly to incorporate the teachings of Lanfranchi.  Doing so would allow the artifact to be displayed on the user’s mobile device according to the stored configuration settings of the user without analyzing the configuration of the user’s mobile device.
Kwan, Abeln, Lanfranchi, Grinstein, and Joly fails to teach selecting, responsive to the third request, a second stored configuration retrieved from said plurality of stored configurations, the selection of the stored configuration being based  information associated with the second mobile device,  wherein the information associated with the second mobile device includes a type of the second mobile device, wherein the information associated with the second mobile device is obtained from the mobile web application via the middleware, defining, at the middleware, code responsive to the one or more content artifacts that describes how the one or more content artifacts should be formatted on the mobile device for said mobile web page; ;
Neil teaches the selecting, responsive to the third request, (0059, discloses requests from the device and data sources for devices) a second stored configuration retrieved from said plurality of stored configurations,, (Fig. 3, discloses multiple devices with different configurations and 0053, discloses querying the device type and adding the appropriate user interface description 48a or 48b for the configuration of the device 10 or device 30) the selection of the stored configuration being based upon information associated with the second mobile device,  (0053, discloses querying the device type and adding the appropriate user interface description 48a and 0305, discloses querying a user interface definition file is queried in the middleware server database for the selected application) wherein the information associated with the second mobile device includes a type of the second mobile device, (0053, wherein the information associated with the second mobile device is obtained from the mobile web application via middleware (0053, discloses a middleware server 44 composes application definition file by querying the device type and adding an appropriate user interface description) defining, at the middleware, code responsive to the one or more content artifacts that describes how the one or more content artifacts should be formatted on the mobile device for said mobile web page; (0049, discloses locally storing data associated with a device operating system 62 and Fig. 3 and 0051, discloses an application definition file 28 for a given device 10 to display the user interface definition 48 (Fig. 6) Fig. 3, discloses different devices 1 and 2 where middleware composes definitions and 0053 and 0180, discloses defining the format of data  The examiner interprets the user interface as an artifact that is formatted according to the application definition file (code)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kwan, Abeln, Lanfranchi, Grinstein, and Joly to incorporate the teachings of Neil. Doing so would allow the artifact to be displayed on the user’s mobile device according to the stored configuration settings of the user analyzing the configuration of the user’s mobile device to display the page optimally at the user’s device.


Regarding claim 23, Kwan, Abeln, Lanfranchi, Neil, Grinstein, and Joly teach the method of claim 8. 
Kwan, Abeln, Lanfranchi, Neil, and Joly fail to teach wherein the mobile web application and the middleware are each separately deployable from the same web server at the time the second request is made.
Grinstein teaches wherein the mobile web application and the middleware are each separately deployable from the same web server at the time the second request is made (0065 and 0069, discloses a request to access an application 12 and 0070, discloses the middleware is separate from the application but both hosted on the same server.  The examiner interprets a request is made when the middleware and application are hosted on the same server)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Neil, Lanfranchi, Abeln, and Joly to incorporate the teachings of Grinstein.  Doing so would allow the a quick and efficient manner of communicating with the middleware to select a configuration for the requesting mobile device to optimally display the webpage including the artifact to the user.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kwan (20130174012) in further view of Abeln (20120054496) in view of Lanfranchi (20130346548) in further view of Neil (20060036941) in further view of Grinstein (20070079384) in view of Joly (20050257244) in view of Pospisil (20080281863)


	Regarding claim 15, Kwan, Abeln, Lanfranchi, Neil, Grinstein, and Joly teach the method of claim 13.  Kwan, Abeln, Lanfranchi, Neil, Grinstein, and Joly fails to teach wherein the code is HTML code. 
	Pospisil teaches wherein the code is HTML code. (0061, discusses artifacts containing html code)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kwan, Abeln, Lanfranchi, Neil, Grinstein, and Joly to incorporate the teachings of Pospisil.  Doing so would allow the artifact to easily be incorporated into an html webpage to display the artifact.


Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Abeln (20120054496) in view of Pepin (20070083512) in further view of Grinstein (20070079384) in view of Joly (20050257244) in view of Lanfranchi (20130346548) in further view of Neil (20060036941)


Regarding claim 16, Abeln teaches a system comprising: a mobile web application configured to provide a static number of web pages for rendering on mobile devices, the mobile web application being deployed on a web server; (Figure 1, 110 provides the add-in for download. The examiner interprets as a static page containing the add-in for download) receive a request for one of the web pages, the request originating from a requesting mobile device (0002, windows mobile and 0003, download add-in); wherein each of the plurality of stored configurations includes a respective set of one or more content artifacts, (Fig. 4, discloses add-ins with display target configurations) the respective set of one or more content artifacts further comprising at least one content artifact extant for a non-mobile version of the requested webpage that was previously created within said mobile web application for a webpage to be output at a device other than said requesting mobile device;  (0036-0037 and Fig. 4, 405, 415, discloses a table associating artifacts with displays and discloses receiving a request for a version of an artifact and if the add-in implementation is available or defined for the display target otherwise an error is generated, in addition webpages are defined for mobile and non-mobile displays for other than the requesting device and 0036, discloses the table with columns which users may or may not access the artifact and user-customizable options column) retrieve the one or more content artifacts from a content database according to the selected stored configuration; (0003, discusses retrieving add-ins and artifacts; "each artifact implementing the behavior for a specific display target" 0036, discloses and user-customizable options column) and provide the retrieved content artifacts for said mobile web application indicated by the selected stored configuration to the mobile web application for transmission to the second mobile device on a web page (0001, discloses ERP software and Figure 1, server 130 to client 120) that is dynamically configured in response to the request. (Figure 5 and 0037, discloses a request for an add-in)
Abeln fails to disclose a data server storing a plurality of content artifacts each associated with one of a plurality of applications; 
Pepin teaches a data server storing a plurality of content artifacts each associated with one of a plurality of applications; (0006, discloses applications and corresponding add-ins stored in an add-in directory and 0027, discloses a component manager) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Abeln to incorporate the teachings of Pepin.  Doing so would allow a middleware to maintain information integrity across multiple systems.
Abeln and Pepin fails to teach and middleware deployed on the web server separate from the mobile web application, the middleware being configured to:
Grinstein teaches and middleware deployed on the web server separate from the mobile web application, the middleware being configured to: (0070, discloses middleware co-hosted with one or more applications on an application server separately)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Abeln and Pepin to incorporate the teachings of Grinstein.  Doing so would allow increased efficiency using a middleware program to format the application’s interface for the requesting mobile device and the application server to deliver the application ensuring a seamless interaction for the user with the application across multiple types of devices.
Abeln, Pepin, and Grinstein fail to teach associate one of a plurality of security levels with one of a plurality of users or one mobile device of a plurality of said mobile devices, and also with one of a plurality of stored configurations:
Joly teaches associate one of a plurality of security levels with one of a plurality of users (0070, performs creation of users and assignment of roles and privileges where each user has a set of privileges assigned to them) or one mobile device of a plurality of said mobile devices, (The examiner notes the language of the limitation “or”) and also with one of a plurality of stored configurations: (0020-0022, discloses three different configurations for users)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Abeln, Pepin, and Grinstein to incorporate the teachings of Joly.  Doing so would allow different users to view, download, and install only artifacts with which the user had a security level to view or download artifacts the user was allowed access to. 
Abeln, Pepin, Grinstein, and Joly fail to teach create one or more of said plurality of security levels; wherein the information associated with the requesting device includes a type of the requesting mobile device and at least one selected from the group consisting of a user of the requesting mobile device, one of said plurality of security levels of the requesting mobile device, and one of said plurality of security levels of the user associated with the requesting mobile device, 
Lanfranchi teaches create one or more of said plurality of security levels; (0036, discloses a configuration information 320 of each mobile devices associated with  wherein the information associated with the requesting device includes a type of the requesting mobile device (0023, discloses different mobile devices and 0037, discloses whether the mobile device is an inclusive mobile device and whether it has been elected as a service mobile device and available communication channels) and at least one selected from the group consisting of a user of the requesting mobile device, one of said plurality of security levels of the requesting mobile device, and one of said plurality of security levels of the user associated with the requesting mobile device, (0036, discloses management policies 310 and security rules that are enforced on a mobile device in order to install artifacts.  The examiner interprets a security level associated with the mobile device) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Abeln, Pepin, Grinstein, and Joly to incorporate the teachings of Lanfranchi.  Doing so would allow the artifact to be displayed on the user’s mobile device according to the stored configuration settings of the user without analyzing the configuration of the user’s mobile device.
Abeln, Pepin, Grinstein, Joly, and Lanfranchi fail to teach select the one of the plurality of stored configurations based on information associated with the second mobile device, wherein the information associated with the requesting device is obtained from the mobile web application via middleware configured to interact with the mobile web application, define code responsive to the one or more content artifacts that describes how the one or more content artifacts should be formatted on the on the one of the web pages;
Neil teaches the select the one of the plurality of stored configurations based on information associated with the second mobile device,   (0053, discloses querying the device type and adding the appropriate user interface description 48a and 0305, discloses querying a user interface definition file is queried in the middleware server database for the selected application) wherein the information associated with the requesting device is obtained from the mobile web application via middleware configured to interact with the mobile web application, (0053, discloses a middleware server 44 composes application definition file by querying the device type and adding an appropriate user interface description) define code responsive to the one or more content artifacts that describes how the one or more content artifacts should be formatted on the on the one of the web pages; (0049, discloses locally storing data associated with a device operating system 62 and Fig. 3 and 0051, discloses an application definition file 28 for a given device 10 to display the user interface definition 48 (Fig. 6) Fig. 3, discloses different devices 1 and 2 where middleware composes definitions and 0053 and 0180, discloses defining the format of data  The examiner interprets the user interface as an artifact that is formatted according to the application definition file (code)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Abeln, Pepin, Grinstein, Joly, and Lanfranchi to incorporate the teachings of Neil. Doing so would allow the artifact to be displayed on the user’s mobile device according to the stored configuration settings of the user analyzing the configuration of the user’s mobile device to display the page optimally at the user’s device.

Regarding claim 17, Abeln, Pepin, Grinstein, Joly, Lanfranchi, and Neil teach the system of claim 16.
Abeln teaches wherein the request is a first request, the mobile device is a first mobile device, (Fig. 1 and 0003, discloses a request for an add-in at a client, the vendor add-in webpage. The examiner interprets multiple requests can be made for different add-ins at different devices) and the stored configuration is a first stored configuration, (0003, discloses determining if the add-in is available for the specified display target and 0002, discloses different display targets such as windows mobile) receive a second request for the one of the web pages, the second request originating from a second mobile device; (Fig. 5, depicts a request for an add-in at a specified display target.  The examiner interprets a second request from a second device) retrieve the respective set of the second set of the one or more content artifacts from the content database for said mobile web application according to the selected configuration and defining code responsive to the one or more content artifacts that describes how the one or more content artifacts should be formatted on the one of the mobile web page; (0036-0037 and Fig. 4, 405, 415, discloses a table associating artifacts with displays and discloses receiving a request for a mobile version of an artifact and 0036, discloses the table with columns which users  and provide the retrieved content artifacts for said mobile web application indicated by the selected second stored configuration to the mobile web application for transmission to the second mobile device on a web page. (0039, discloses communicating with server-side logic to retrieve data for display by the client and Fig. 4 and 0036, discloses add-in configurations for mobile and non-mobile display targets for the artifact for the ERP application) that is dynamically configured in response to the request.  (0013, discloses displaying a chart on a mobile device or a desktop computer using the appropriate add-in and 0018, discloses custom interface)
Abeln, Pepin, Grinstein, Joly, and Neil fail to teach wherein the information associated with the second mobile device includes a type of the second mobile device and at least one of a user of the second mobile device, one security level assigned to the second mobile device, and one security level assigned to the user associated with the second mobile device, wherein the second stored configuration indicates a different set of artifacts than the first stored configuration,, 
Lanfranchi teaches wherein the information associated with the second mobile device includes a type of the second mobile device (0023, discloses different mobile devices and 0037, discloses whether the mobile device is an inclusive mobile device and whether it has been elected as a service mobile device and available communication channels) and at least one of a user of the second mobile device, one security level assigned to the second mobile device, (0036, discloses management policies 310 and security rules that are enforced on a mobile device in order to install artifacts.  The examiner interprets a security level associated with the mobile device) and one security level assigned to the user associated with the second mobile device,  (0054, discloses mobile devices of any type and controlling the mobile device according to the device's current configuration and 0036, discloses management policy 310 defines one or more conditions to be fulfilled by the mobile device to be compliant with the policy and one or more actions that are to be executed on the device and further describes security rules to be implemented and enforcing the management policy.  The examiner interprets as different types of mobile devices run on different operating systems where the configuration is selected based on the operating system of the device according to the security level of the device) wherein the second stored configuration (0036, discloses a repository that stores configurations of each mobile device) indicates (0036, discloses configuration information indicates which management policies to be enforced where the management policies indicate the artifact for download) a different set of artifacts than the first stored configuration, (0036, discloses downloading one or more artifacts stored in a repository and 0049, discloses applying the artifact to the device and 0036, describes different types of artifacts that are downloaded based on a user’s software)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Abeln, Pepin, Grinstein, Joly, and Neil to incorporate the teachings of Lanfranchi.  Doing so would allow the artifact to be displayed on the user’s mobile device according to the stored configuration settings of the user without analyzing the configuration of the user’s mobile device.
Abeln, Pepin, Grinstein, Joly, Lanfranchi, and Neil fail to teach wherein the middleware is further configured to: select, responsive to the second request from the second mobile device, a second stored configuration retrieved from said plurality of stored configurations, the selection of the second stored configuration being based upon information associated with the second mobile device, wherein the information associated with the second mobile device is obtained from the mobile web application via the middleware, and wherein the second stored configuration comprises an indication of a respective set of a second set of one or more content artifacts to be rendered from the plurality of content artifacts, defining code responsive to the one or more content artifacts that describes how the one or more content artifacts should be formatted on the mobile device for said mobile web application;
Neil teaches wherein the middleware is further configured to: (Fig. 1) select, (0059, discloses requests from the device and data sources for devices. The examiner interprets as requests from different devices) responsive to the second request from the second mobile device, a second stored configuration retrieved from said plurality of stored configurations, (Fig. 3, discloses multiple devices with different configurations and 0053, discloses querying the device type and adding the appropriate user interface description 48a or 48b for the configuration of the device 10 or device 30) the selection of the second stored configuration being based upon information associated with the second mobile device, (Fig. 3, discloses multiple devices with different configurations and 0053, discloses querying the device type and adding the appropriate user interface description 48a and 0305, discloses querying a user interface definition file is queried in the middleware server database for the selected application) wherein the information associated with the second mobile device is obtained from the mobile web application via middleware, (0053, discloses a middleware server 44 composes application definition file by querying the device type and adding an appropriate user interface description) and wherein the second stored configuration comprises an indication of a respective set of a second set of one or more content artifacts to be rendered from the plurality of content artifacts, (0053, discloses querying the device type and adding the appropriate user interface description 48a and 0305, discloses querying a user interface definition file is queried in the middleware server database for the selected application) defining code responsive to the one or more content artifacts that describes how the one or more content artifacts should be formatted on the mobile device for said mobile web application; (0049, discloses locally storing data associated with a device operating system 62 and Fig. 3 and 0051, discloses an application definition file 28 for a given device 10 to display the user interface definition 48 (Fig. 6) Fig. 3, discloses different devices 1 and 2 where middleware composes definitions and 0053 and 0180, discloses defining the format of data  The examiner interprets the user interface as an artifact that is formatted according to the application definition file (code))
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Abeln, Pepin, Grinstein, Joly, and Lanfranchi to incorporate the teachings of Neil. Doing so would allow the artifact to be displayed on the user’s mobile device according to the stored configuration settings of the user analyzing the configuration of the user’s mobile device to display the page optimally at the user’s device.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Abeln (20120054496) in view of Pepin (20070083512) in further view of Grinstein (20070079384) in view of Joly (20050257244) in view of Lanfranchi (20130346548) in further view of Neil (20060036941) in further view of Little (20130227547)


Regarding claim 19, Abeln, Pepin, Grinstein, Joly, Lanfranchi, and Neil teach the system of claim 17. 
Abeln, Pepin, Grinstein, Joly, Lanfranchi, and Neil fail to teach wherein the web server is configured to detect whether a request for one of the web pages originates from a mobile device or a non-mobile device.
Little teaches wherein the web server is configured to detect whether a request for one of the web pages originates from a mobile device or a non-mobile device. (0015, discusses detecting a desktop computer vs. a mobile phone)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Abeln, Pepin, Grinstein, Joly, Lanfranchi, and Neil to incorporate the teachings of Little. Doing so would allow the appropriate configuration of a website to be selected and delivered to a mobile or desktop device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Abeln (20120054496) in view of Pepin (20070083512) in further view of Grinstein (20070079384) in view of Joly (20050257244) in view of Lanfranchi (20130346548) in further view of Neil (20060036941) in further view of Little (20130227547) in further view of Kwan (20130174012)


Regarding claim 20, Abeln, Pepin, Grinstein, Joly, Lanfranchi, Neil, and Little teach the system of claim 19. 
Abeln, Pepin, Grinstein, Joly, Lanfranchi, Neil, and Little fail to teach wherein the middleware is further configured to provide a configuration page for a non-mobile device, the configuration page for receiving input for defining one or more configurations of one or more of the mobile web pages.
Kwan teaches wherein the middleware (Figure 2, Application Server 140) is further configured to provide a configuration page for a non-mobile device, the configuration page for receiving input for defining one or more configurations of one or more of the mobile web pages. (Figure 2, 176 and 0039, website configuration engine 176 and discusses receiving input configuration)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Abeln, Pepin, Grinstein, Joly, Lanfranchi, Neil, and Little to incorporate the teachings of Kwan.  Doing so would allow the user to configure a webpage features and make changes to a mobile website.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Neil (20060036941) in view of Lanfranchi (20130346548) in further view of Grinstein (20070079384) in further view of Abeln (20120054496) in view of Joly (20050257244) in further view of Horii (20060080474)

Regarding claim 22, Neil, Lanfranchi, Grinstein, Abeln, and Joly teach the method of claim 1.  
Neil, Lanfranchi, Grinstein, Abeln, and Joly fail to teach wherein the middleware includes a plurality of class libraries, wherein the plurality of class libraries are configured to utilize a mobile web base application model to interact the mobile web application.
Horiii teaches wherein the middleware includes a plurality of class libraries, wherein the plurality of class libraries are configured to utilize a mobile web base application model to interact the mobile web application.  (0243, discloses middleware that includes a class library 4502 and an application manager and 0245, discloses that the Java application uses the class libraries that provides a Java API (base model) to interact with the application) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Neil, Lanfranchi, Grinstein, Abeln, and Joly to incorporate the teachings of Horii.  Doing so would allow the user to configure webpage features for specific application using the class libraries for each application or configure the web application for a different type of device.


Response to Arguments

Applicant’s arguments, see Remarks, filed 10/15/2020, with respect to the rejection(s) of claim(s) 1 under Abeln in view of Lanfranchi in view of Joly have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Neil (20060036941) in view of Lanfranchi (20130346548) in further view of Grinstein (20070079384) in further view of Abeln (20120054496) in view of Joly (20050257244) 
.

The applicant’s first argument (pages 2-6 and pages 12-15) regarding claim 1, 2, 8, and 16 is that Abeln and Lanfranchi is devoid to perform:  “wherein the information associated with the requesting device is obtained from the mobile web application via middleware configured to interact with the web application, wherein the mobile web application and the middleware are each separately deployed on a same web server.”  However, upon further consideration, a new ground(s) of rejection is made, the examiner cites new prior art reference Neil “wherein the information associated with the requesting device is obtained from the mobile web application via middleware configured to interact with the mobile web application,” and  “wherein the mobile web application and the middleware are each separately deployed on a same web server.” See detailed rejection above.

The applicants second argument (pages 6-8, pages 14-15, and pages 17-22 ) regarding claim 1, 2, 8, and 16 is that Abeln and Lanfranchi is devoid to perform:  “defining, at the middleware, code responsive to the one or more content artifacts that describes how the one or more content artifacts should be formatted on the mobile device for said mobile web application… and transmitting, to the mobile device for said application, the generated web page containing the one or more content artifacts indicated by the selected stored configuration and the code for the mobile device.”  The examiner cites Neil. (0049, discloses locally storing data associated with a device operating system 62 and Fig. 3 and 0051, discloses an application definition file 28 for a given device 10 to display the user interface definition 48 (Fig. 6) Fig. 3, discloses different devices 1 and 2 where middleware composes definitions and 0053 and 0180, discloses defining the format of data The examiner interprets the user interface as an artifact that is formatted according to the application definition file (code)). See detailed rejection above. Abeln discloses (0039, discloses the artifact generating and rendering a chart for display at a client and Fig. 3 and 0039, discloses communicating with server-side logic to retrieve data for display by the client and Fig. 4 and 0036-0037, discloses add-in configurations for mobile and non-mobile display targets for the artifact for distribution to the clients.  The examiner interprets as 

The applicant’s third argument (page 7 and 14-15) regarding claim 1 and 12 is that Abeln and Lanfranchi is devoid to perform:   “selecting, responsive to the request, a stored configuration associated with said web application retrieved from a plurality of stored configurations, the selection of the stored configuration being based upon information associated with the requesting device,” The examiner cites Neil. (0053, discloses querying the device type and adding the appropriate user interface description 48a and 0305, discloses querying a user interface definition file is queried in the middleware server database for the selected application).  The examiner relies on Lanfranchi to discloses “selecting, responsive to the request, a stored configuration associated with said web application retrieved from a plurality of stored configurations,” Lanfranchi discloses a configuration manager that controls management of mobile devices (0036) and a repository that stores management policies/configurations to be enforced on mobile devices including upgrades of software applications, operating systems, etc.  See detailed rejection above.  For this reason this argument is not persuasive.

The applicant’s fourth argument (pages 8-10 and pages14-15) regarding claims 1, 2, and 8 is that Abeln and Lanfranchi is devoid to perform:   “defining, at the middleware, second code responsive to the second set of one or more content artifacts that describes how the second set of one or more content artifacts should be formatted on the second mobile device for said mobile web application;” The examiner cites Neil.  (0074, discloses an application contains user interface items for different applications.  The examiner interprets as a second set of artifacts and 0049, discloses locally storing data associated with a device operating system 62 and Fig. 3 and 0051, discloses an application definition file 28 for a given device 10 to display the user interface definition 48 (Fig. 6) Fig. 3, discloses different devices 1 and 2 where middleware composes definitions and 0053 and 0180, discloses defining the format of data.  The examiner interprets the user interface as an artifact that is formatted according to the application definition file (code))”.  For this reason this argument is not persuasive.

The applicant’s fifth argument (pages 10-11) regarding claim 3 is that Abeln is devoid to perform:   “wherein the second code describes a different format than then first code.”  (0003, “target-specific Add-in implementations, or "artifacts," and 0002, discusses several different display targets which require different add-in implementations. The examiner notes the second mobile device “display target” that requests the artifact most likely would not have the same display characteristics as the first mobile device (but this is possible if all employees at the company are distributed the same mobile phone) and require a different add-in implementation format (code) for the unique display size).” The applicant cites “the middleware renders information in a responsive manner, and adjusts according to any screen size irrespective of any mobile device.” None of this language is included in the limitation.  The limitation states where a “first code” is different format than a “second code”.  The examiner cites Neil to 

The applicant’s sixth argument (pages 11-12) regarding claim 4 is that Abeln is devoid to perform:  “wherein the second code describes the same format than then first code.”  The applicant states “the framework is independent of any add-in, and needs a one-time configuration for the display of the requested data from the database of the end system.”  The examiner notes none of this language is within the claim.  The claim states a “first code” describes the same format as a “second code.” Abeln discloses Fig. 4 and 0036 different artifacts formatted for different displays.  The examiner interprets each artifact may contain the same format (display target) for the artifact (chart 1, (first code) 2, etc. (second code)).  See detailed rejection above.  For this reason this argument is not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday 9-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/STEVEN GOLDEN/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144